Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 21-40 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 10/12/2020 are accepted by the examiner.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims of Patent # 10,841,100 contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. See the claim comparison below.
anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Comparison
Instant Application # 17/068,394
US Patent # 10,841,100
21
An apparatus, comprising: a communications unit; 
a storage unit storing instructions; and at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to: 
obtain a first commitment value associated with an exchange of data 








based on a verification of the first digital signature, apply a second digital signature to commitment data that includes the first commitment value and a second commitment value representative of the first digital signature; and transmit, via the communications unit, the commitment data and the second digital signature to a computing system, the computing system being configured to perform operations that, based on a verification of the 

An apparatus, comprising: 
a communications unit; 
a storage unit storing instructions; and at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to: 
obtain information associated with an exchange of data, the data exchange being capable of initiation by the 
in response to a verification of the first digital signature, store the information within a portion of the storage unit and apply a second digital signature to commitment data that includes the first commitment values and a second commitment value representative of the first digital signature; and generate and transmit, via the communications unit, a first signal that includes the commitment data and the second digital signature to a computing 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2019/0363882, Levy et al., “a system that includes a user's cryptographic assertions may be preceded by ledger entries which feature certificates from trusted authorities that tie the keys used for making assertions to the user's identity. Further embodiments provide for a mechanism for disabling further 
US Publication No. 2017/0250972, Ronda et al., “a system is configured to: access the first entry based on the first ledger identifier and the first entry address; verify the signature of the identity provider server on the first entry; access the second entry based on the second ledger identifier and the second entry address; verify the signature of the identity provider server on the second entry; generate a confirmation entry for each of the one or more auditor servers within the auditor system, wherein each confirmation entry is based on successful verification of the signature of the identity provider server on the first entry and the signature of the identity provider server on the second entry; and link the first entry address to the second ledger 
US Publication No. 2016/0321751, Creighton et al, “a system that can generate electronic records of financial transactions by bundling a trade report, clearing instructions, etc., into a cryptographic ledger. The settlement system is also able to verify the source (e.g., broker, trader) of the order by using cryptographic hash functions. In some embodiments, a public/private key structure is used to validate whether transactions were made by a particular broker or trader. A validated, or matching, signature guarantees that a particular broker generated and authorized the order instructions. Consequently, brokers no longer require the opportunity to dispute order information in a trade and the traditional review period becomes unnecessary. If, however, the signature is not validated as matching, the trade falls back to the traditional three-day settlement process”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more 

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432